                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  ERIC M. BOWMAN, JR.,
                                                                     Civil Action
         Plaintiff,                                            No. 19-15494 (RBK) (JS)

  v.
                                                                      OPINION
  DETECTIVE JOSE ROSADO, et al.,

         Defendants.

ROBERT B. KUGLER, U.S.D.J.

        Plaintiff, a county inmate, is proceeding pro se with a civil rights Complaint pursuant to

42 U.S.C. § 1983. Plaintiff paid the filing fee. For the reasons stated in this Opinion, the Court

will dismiss Plaintiff’s Complaint without prejudice for failure to state a claim.

                                        I.        BACKGROUND

        The Court will construe the factual allegations of the Complaint as true for the purpose of

this Opinion. Plaintiff names the following parties as Defendants in this matter: (1) Detective Jose

Rosado; (2) Patrolman Ronald Burrows; (3) and the Borough of Lindenwold. The entirety of

Plaintiff’s factual allegations are as follows.

        As to Defendant Rosado, “Illegal search of my residence caused my unlawful arrest at

Camden County Jail. . . Also violated my rights by illegal search of my residence cause my

unlawful arrest.” (ECF No. 1, at 4–5).

        As to Defendant Burrows, “Illegal entry of my residence, illegal search of my residence

caused my unlawful arrest at Camden County Jail . . . July 19, 2018 Ronald Burrows enter my

home illegal and searched my home illegal violated my rights in Lindenwold. It happen at 98 Oak

St. in the Landings apartments.” Id.
       Plaintiff filed the instant Complaint, seeking damages from the Borough of Lindenwold

for “his loss and pain suffering,” violations of his state and federal rights, false imprisonment, and

hurting his brother and girlfriend “during [Defendants’] illegal activity causing her death,” as well

as for the loss of his home. (Id. at 5–7).

                                  II.    STANDARD OF REVIEW

       District courts must review complaints in civil actions in which a prisoner files suit against

“a governmental entity or officer or employee of a governmental entity.” See 28 U.S.C. §

1915A(a). District courts may sua sponte dismiss any claim that is frivolous, is malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See id. According to the Supreme Court’s decision in Ashcroft v. Iqbal,

“a pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause

of action will not do.’” 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007)).

       To survive sua sponte screening for failure to state a claim, the complaint must allege

“sufficient factual matter” to show that the claim is facially plausible. See Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the [alleged] misconduct.” Iqbal, 556 U.S. at 678. Moreover, while courts liberally

construe pro se pleadings, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

       In addition to these pleading rules, however, a complaint must satisfy Federal Rule of Civil

Procedure 8(a), which states that a complaint must contain:



                                                  2
                (a) A pleading that states a claim for relief must contain[:] (1) a short
                and plain statement of the grounds for the court’s jurisdiction, unless
                the court already has jurisdiction and the claim needs no new
                jurisdictional support; (2) a short and plain statement of the claim
                showing that the pleader is entitled to relief; and (3) a demand for
                the relief sought, which may include relief in the alternative or
                different types of relief.


“Thus, a pro se plaintiff’s well-pleaded complaint must recite factual allegations which are

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere speculation, set

forth in a ‘short and plain’ statement of a cause of action.” Johnson v. Koehler, No. 18-00807,

2019 WL 1231679, at *3 (M.D. Pa. Mar. 15, 2019). Stated differently, Rule 8 requires a showing

that the plaintiff is entitled to relief in order to “give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Id. (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)).

                                           III.    DISCUSSION

        With the principles above in mind, the Court finds that the Complaint fails to comply with

Federal Rule of Civil Procedure 8. As discussed above, Rule 8 requires the Complaint to contain

“a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). Even liberally construing the Complaint, Plaintiff fails to simply or directly allege what

his claims are against each Defendant and fails to provide fair notice of the grounds on which he

intends to rest his claims.

        Plaintiff’s Complaint contains nearly no factual allegations, and is instead, a collection of

bare conclusions against the various Defendants, which are insufficient to state a claim for relief.

Kaplan v. Holder, No. 14-1740, 2015 WL 1268203, at *4 (D.N.J. Mar. 18, 2015) (citing Iqbal,

556 U.S. at 678). The Court gleans that Plaintiff believes that the search of his home and his arrest

were illegal but fails to allege how or why those actions violated which of his constitutional rights.

Cooper v. Link, No. 18-4481, 2018 WL 6528170, at *5 (E.D. Pa. Dec. 12, 2018) (“[Plaintiff]

                                                     3
cannot move forward on his Complaint as pled because it is not clear what each Defendant did to

violate his rights.”).

        As a result, the Complaint in its current form “would not provide any meaningful

opportunity for the Defendants to decipher or answer the vague allegations levied against them.”

Koehler, 2019 WL 1231679, at *3; see Twombly, 550 U.S. at 555. Accordingly, the Court will

disregard the Complaint’s “naked assertions devoid of further factual enhancement” and

“threadbare recitals of the elements of a cause of action, supported merely by conclusory

statements,” Iqbal, 556 U.S. at 678, and dismiss Plaintiff’s claims against the Defendants, without

prejudice, for failure to state a claim and for failure to comply with Rule 8.

                                        IV.    CONCLUSION

        For the reasons set forth above, the Court will dismiss Plaintiff’s Complaint without

prejudice. The Court shall give Plaintiff thirty days to file an amended complaint to cure the

deficiencies discussed above. An appropriate Order follows.




Dated: February 21, 2020                                      s/Robert B. Kugler
                                                              ROBERT B. KUGLER
                                                              United States District Judge




                                                  4
